 1   Gregg S. Kleiner, State Bar No. 141311
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335
     San Francisco, California 94104
 3   Telephone No.: 415-672-5991
     Facsimile No.: 415-680-1712
 4   Email: gkleiner@rinconlawllp.com
 5
     Counsel for DORIS A. KAELIN,
 6   Trustee in Bankruptcy

 7

 8                                UNITED STATES BANKRUPTCY COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                         SAN JOSE DIVISION

11   In re                                              Case No. 18-50398 MEH
                                                        Chapter 7
12                                                      Hon. M. Elaine Hammond
             TECHSHOP, INC.,
13                                                      MOTION TO SELL PERSONAL
                    Debtor.                             PROPERTY
14
                                                        (Ford Sale)
15
                                                        [No Hearing Required Unless Requested]
16

17           Doris A. Kaelin, Trustee in Bankruptcy of the estate of the above-named Debtor, hereby

18   moves the Court for an order authorizing her to sell personal property, on the terms more fully set

19   forth in the Notice and Opportunity for Hearing on Motion to Sell Personal Property (Ford Sale)

20   (“Notice”) filed herewith.

21           A copy of the Notice is attached hereto as Exhibit 1 and is incorporated by reference. A

22   copy of the Agreement to Purchase Personal Property is attached hereto as Exhibit 2.

23
     DATED: July 3, 2019                  RINCON LAW LLP
24

25

26                                        By: /s/ Gregg S. Kleiner
                                              GREGG S. KLEINER
27                                            Counsel for DORIS A. KAELIN,
                                              Trustee in Bankruptcy
28

Case: 18-50398     Doc# 218        Filed: 07/03/19   Entered: 07/03/19 11:02:38      Page 1 of        1
                                                11
                                              UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA
                                                      SAN JOSE DIVISION

In re                                                            Case No. 18-50398 MEH
                                                                 Chapter 7
         TECHSHOP, INC.,                                         Hon. M. Elaine Hammond
                   Debtor.                                       NOTICE AND OPPORTUNITY FOR HEARING ON MOTION
                                                                 TO SELL PERSONAL PROPERTY (Ford Sale)
                                                                 [No Hearing Required Unless Requested]
TO CREDITORS, THE UNITED STATES TRUSTEE AND OTHER PARTIES IN INTEREST:
         PLEASE TAKE NOTICE THAT Doris Kaelin, the Chapter 7 Trustee (“Trustee”) of the bankruptcy estate of TechShop, Inc.
(“Debtor”) has filed a motion seeking authority to enter into an “Agreement to Purchase Personal Assets” (“Agreement”) 1 with Ford
Motor Company or its assignee (“Buyer”). Under the provisions of the Agreement, the Buyer has agreed to pay to the Trustee $70,000
in exchange for the estate’s right, title and interest, if any, in and to certain personal property located at Buyer’s facilities. The sale is
subject to overbid. The Trustee seeks Bankruptcy Court authorization to enter into the Agreement.
Background
          The Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code on February 26, 2018 (“Petition Date”). Soon
after the Petition Date, the Trustee was appointed to administer the assets of the Debtor’s estate. The Trustee is informed that: (i) prior
to the Petition Date, the Debtor was the managing member of TechShop Detroit, LLC, and (ii) the liabilities of TechShop Detroit, LLC
exceed its assets. TechShop Detroit, LLC is not a bankruptcy debtor.
         According to the Buyer, prior to the Petition Date a subsidiary of the Buyer, Ford Motor Land Development Corporation, was
the landlord with respect to a now terminated lease by TechShop Detroit, LLC as tenant of real property commonly referred to as 800
Republic Drive, Dearborn, Michigan, (the “Premises”). On account of defaults under the lease, the lease has been terminated. The
Premises contain certain personal property that was owned or controlled by the Debtor and/or TechShop Detroit, LLC (“Assets”). To
the extent that the Assets at the Premises were owned by the Debtor, the Assets may be subject to a security interest perfected by a
financing statement in favor of AutoDesk, Inc. (or its successors in interest) (“AutoDesk”) against the Debtor. The Trustee disputes the
AutoDesk lien.
Agreement
           Under the provisions of the Agreement, the Buyer has agreed to pay to the Trustee the sum of $70,000 (“Purchase Price”) in
exchange for (i) all Debtor’s right, title and interest, if any, in and to the Assets and (ii) the Trustee’s quit claim of any right, title or
interest, if any, in and to the Assets owned by TechShop Detroit, LLC. The Agreement requires that the Purchase Price be delivered to
the Trustee as follows: (i) $10,000 (“Deposit”); and (ii) the unpaid balance, $60,000, no later than 15 days after the Bankruptcy Court’s
order approving the Agreement is final and not stayed or subject to appeal. The Agreement expressly provides that the Purchase Price
is being paid in consideration of the Assets owned by the Debtor’s estate, only, and TechShop Detroit, LLC shall have no interest in the
Purchase Price. The Agreement requires the Trustee to sell the Assets, free and clear of the Autodesk Lien. Autodesk and the Trustee
have entered into a stipulation authorizing the sale of the Assets to the Buyer free and clear of the Lien, with the Lien to attach to the
sale proceeds with the same right and priority that existed, if any, prior to the sale.
          The Agreement further provides that the Buyer (i) is acquiring the Assets “as is, where is,” with no representations or warranties
whatsoever, (ii) all representations and warranties are expressly disclaimed, and, (iii) except for the Autodesk Lien asserted against the
Debtor’s interest in the Assets, the Buyer takes the Assets subject to any and all other liens, claims and interests. Other than delivering
to the Buyer an order from the Bankruptcy Court approving the Agreement, the Trustee shall have no duties or obligations to deliver
anything else to the Buyer at closing. The Buyer is solely responsible for payment of all fees, sums or costs related to or concerning
obtaining possession and control of the Assets and payment of any sales tax or transfer taxes that may arise under the Agreement.
Finally, the Buyer has requested and the Trustee seek, herein, a finding that the Buyer is a good faith purchaser pursuant to 11 U.S.C. §
363(m). The Buyer is solely responsible for filing any declaration and/or other pleadings necessary for the Bankruptcy Court to make
a Section 363(m) finding.
         The Trustee requests that the order approving the proposed sale of the Assets include the following provision, “This order is
effective upon entry and the stay otherwise imposed by Rule 62(a) of the Federal Rules of Civil Procedure and/or Bankruptcy Rule
6004(h) shall not apply.”
Overbid Terms
         The sale of the Assets (a list of which can be obtained by sending an email request to: gkleiner@rinconlawllp.com) is subject
to overbid on the following conditions:

1
 The summary of the Agreement set forth in this Notice is for informational purposes only. In all instances, the terms of the Agreement
shall control. A copy of the Agreement is attached as Exhibit 2 to the motion filed concurrently with this Notice.
                                                                                                                                            1
                                                                                                                       EXHIBIT 1
        Case: 18-50398              Doc# 218          Filed: 07/03/19          Entered: 07/03/19 11:02:38                   Page 2 of
                                                                   11
          1.        The first overbid must be in an amount of at least $75,000 ($5,000 over Ford’s offer);
          2.        Further overbids will be in increments of not less than $500;
          3.        On or before Friday, July 19, 2019, 1:00 pm PDT, bidders must: (i) provide evidence to the Trustee at
dktrustee@gmail.com (with a copy to Trustee's counsel – gkleiner@rinconlawllp.com), that they can close and pay the purchase price
in cash; (ii) deliver to the Trustee, a $15,000 deposit (“Deposit”) paid by cashier’s check or wire transfer (wire information will be
provided upon request); and (iii) agree to be bound by the terms of the Agreement (except the amount of the purchase price, which
amount will be the amount of a party's highest offer). The Deposit, if paid by cashier’s check, must be delivered to and received by the
Trustee at: Doris Kaelin, Bankruptcy Trustee, PO Box 1582, Santa Cruz, CA 95061.
          4.        In the event that a qualified bidder is not the successful bidder, it may act as a back-up bidder at its last highest offer.
The Deposit will be promptly returned to bidders who do not want to act as back-up bidders.
          5.        Bids may not contain any contingencies, whatsoever, including, but not limited to, any loan contingencies and
inspection contingencies. The bidders must agree and acknowledge that they are purchasing the Assets, “as is, where is” with all faults
and defects and with no representations or warranties. All bids are cash only offers.
          6.        In the event there is an overbid, the overbid auction will occur by telephone, on July 24, 2019, at 11:00 a.m. PDT.
All qualified bidders will be provided dial-in information so they can participate in the Auction. Prior to the start of the auction, the
Trustee will: (i) identify any party or parties that have made a qualified bid for the Assets; and (ii) set forth the auction rules on the
record, and may amend, modify or alter any bid procedure, rule or provision as the Trustee deems necessary, just or appropriate. The
Trustee reserves the right, in her sole and absolute discretion, to refuse bids that do not, in her sole opinion, conform with the terms of
the sale, to modify the terms and conditions of the sale or auction, to continue the sale from time to time. Only qualified bid participants
may attend the overbid auction. All disputes with regard to the sale or auction will be resolved by the U.S. Bankruptcy Court. At the
conclusion of the auction, the Trustee, in her sole discretion, will determine the highest and best bid and make a recommendation to the
Bankruptcy Court to approve the sale of the Assets.
          7.        The successful bidder for the Assets must close by tendering the entire purchase price to the Trustee, less a credit for
any deposit held by escrow, not later than ten (10) days after the sale order is entered. The successful bidder is required to take possession
of the Assets within 15 calendar days of closing and is solely responsible for all cost related to or associated with removing the Assets
from the Premises (“Removal Deadline”). Any Assets that remain at the Premises after the Removal Deadline shall be deemed forfeited
to Ford. As provided in the Agreement, the Trustee shall have no duties or obligations to deliver anything to a buyer at closing other
than the Bankruptcy Court’s sale order. The successful bidder is solely responsible for payment of all fees, sums or costs related to or
concerning obtaining possession and control of the Assets and payment of any sales tax or transfer taxes that may arise under the
Agreement.
          8.        If the successful bidder fails to timely close, it will forfeit its deposit to the estate for all purposes. In the event of such
a default, the Trustee will, without further order of the Court, be free to sell the Assets to another party at the back-up bidder's last
highest offer. The back-up bidder shall have seven (7) business days, from the date that his/her/its counsel/agent has been notified by
email by Trustee’s counsel of the default by the original successful bidder, to close escrow. Should the back-up bidder fail to timely
tender the purchase price for any reason, they shall be in default, and the deposit that they have tendered to the Trustee shall be forfeited
to the estate for all purposes.
          PLEASE TAKE FURTHER NOTICE THAT Local Rule 9014-1 of the United States Bankruptcy Court for the Northern
District of California prescribes the procedures to be followed with respect to any objection to the proposed relief described above or
any request for hearing thereon.
Any objection to the requested relief, or a request for hearing on the matter, must be filed and served upon the initiating party
within 21 days of mailing the notice;
Any objection or request for a hearing must be accompanied by any declarations or memoranda of law any requesting party
wishes to present in support of its position;
If there is no timely objection to the requested relief or a request for hearing, the court may enter an order granting the relief
by default; and
In the event of a timely objection or request for hearing, the initiating party will give at least seven days’ written notice of the
hearing to the objecting or requesting party, and to any trustee or committee appointed in the case.
         PLEASE TAKE FURTHER NOTICE THAT as of January 1, 2005, the United States Bankruptcy Court for the Northern
District of California has adopted mandatory electronic filing. If you are not currently qualified to file papers with the Court
electronically, you should consult the Court’s website (www.canb.uscourts.gov).

 DATED: July 3, 2019                              RINCON LAW LLP

                                                  By:     /s/Gregg S. Kleiner
                                                          GREGG S. KLEINER
                                                          Counsel for DORIS A. KAELIN, Trustee in Bankruptcy
Gregg S. Kleiner, State Bar No. 141311
RINCON LAW LLP, 268 Bush Street, Suite 3335, San Francisco, California 94104
Telephone No.: 415-672-5991 / Facsimile No.: 415-680-1712 / Email: gkleiner@rinconlawllp.com
                                                                                                                                                  2
                                                                                                                            EXHIBIT 1
        Case: 18-50398               Doc# 218           Filed: 07/03/19            Entered: 07/03/19 11:02:38                    Page 3 of
                                                                     11
                                                                     EXHIBIT 2
Case: 18-50398   Doc# 218   Filed: 07/03/19   Entered: 07/03/19 11:02:38   Page 4 of
                                         11
                                                                     EXHIBIT 2
Case: 18-50398   Doc# 218   Filed: 07/03/19   Entered: 07/03/19 11:02:38   Page 5 of
                                         11
                                                                     EXHIBIT 2
Case: 18-50398   Doc# 218   Filed: 07/03/19   Entered: 07/03/19 11:02:38   Page 6 of
                                         11
                                                                     EXHIBIT 2
Case: 18-50398   Doc# 218   Filed: 07/03/19   Entered: 07/03/19 11:02:38   Page 7 of
                                         11
                                                                     EXHIBIT 2
Case: 18-50398   Doc# 218   Filed: 07/03/19   Entered: 07/03/19 11:02:38   Page 8 of
                                         11
                                                                     EXHIBIT 2
Case: 18-50398   Doc# 218   Filed: 07/03/19   Entered: 07/03/19 11:02:38   Page 9 of
                                         11
                                                                   EXHIBIT 2
Case: 18-50398   Doc# 218   Filed: 07/03/19 Entered: 07/03/19 11:02:38   Page 10 of
                                         11
                                                                   EXHIBIT 2
Case: 18-50398   Doc# 218   Filed: 07/03/19 Entered: 07/03/19 11:02:38   Page 11 of
                                         11
